FILED
                             NOT FOR PUBLICATION                            JAN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YESSICA J. GALLARDO-SANCHEZ,                     No. 07-74947

               Petitioner,                       Agency No. A096-647-777

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Yessica J. Gallardo-Sanchez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for cancellation of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. We have jurisdiction under 8 U.S.C. § 1252, and we grant the petition for

review and remand for further proceedings.

      Because the BIA decided this case without the benefit of our decision in

Mercado-Zazueta v. Holder, 580 F.3d 1102, 1113 (9th Cir. 2009) (“[F]or purposes

of satisfying the five years of lawful permanent residence required under INA

section 240A(a)(1), 8 U.S.C. § 1229b(a)(1), a parent’s status as a lawful permanent

resident is imputed to the unemancipated minor children residing with that

parent.”), we remand to the BIA to allow it to reconsider Gallardo-Sanchez’s

cancellation of removal application. See generally INS v. Ventura, 537 U.S. 12

(2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                     07-74947